                 Case 21-10023-JTD              Doc 162        Filed 03/19/21         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



    In re:                                                      Chapter 11

    WARDMAN HOTEL OWNER, L.L.C.                                 Case No. 21-10023 (JTD)

                            Debtor.1



                                            NOTICE OF SERVICE

                  PLEASE TAKE NOTICE that, on March 19, 2021, a true and correct copy of, (i)

Marriott Hotel Services, Inc.’s Motion for Order (I) Authorizing Rule 2004 Examinations of

Wardman Hotel Owner, LLC, JBG Smith Properties, and Hotel Asset Management Value

Enhancement, Inc. and (II) Extending the Challenge Deadline (D.I. 157), (ii) Marriott Hotel

Services, Inc.’s Motion for an Expedited Hearing of Motion (I) Authorizing Rule 2004

Examinations of Wardman Hotel Owner, LLC, JBG Smith Properties, and Hotel Asset

Management Value Enhancement, Inc. and (II) Extending the Challenge Deadline (D.I. 158), and

(iii) Order Granting Marriott Hotel Services, Inc.’s Motion for an Expedited Hearing of Motion

(I) Authorizing Rule 2004 Examinations of Wardman Hotel Owner, LLC, JBG Smith Properties,

and Hotel Asset Management Value Enhancement, Inc. and (II) Extending the Challenge Deadline

(D.I. 159) was served via CM/ECF upon those parties registered to receive such electronic

notifications and served additionally on the parties and in the manner indicated on the attached

service list.




1
  The last four digits of the taxpayer identification number for the Debtor are 9717. The mailing address for the Debtor
is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
             Case 21-10023-JTD   Doc 162     Filed 03/19/21   Page 2 of 4




Dated: March 19, 2021
Wilmington, Delaware               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                     /s/ Eric W. Moats
                                     Curtis S. Miller (No. 4583)
                                     Eric W. Moats (No. 6441)
                                     1201 North Market Street, 16th Floor
                                     P.O. Box 1347
                                     Wilmington, DE 19899-1347
                                     Telephone: (302) 351-9412
                                     cmiller@mnat.com

                                     -and-

                                     SHEPPARD, MULLIN, RICHTER & HAMPTON
                                     LLP
                                     Ori Katz
                                     Four Embarcadero Center, 17th Floor
                                     San Francisco, CA 94111-4109
                                     Phone: (415) 434-9100
                                     Facsimile: (415) 434-3947
                                     E-mail: okatz@sheppardmullin.com

                                     -and-

                                     SHEPPARD, MULLIN, RICHTER & HAMPTON
                                     LLP
                                     Michael T. Driscoll
                                     30 Rockefeller Plaza
                                     New York, NY 10112
                                     Telephone: (212) 653-8700
                                     Facsimile: (212) 653-8701
                                     Email: mdriscoll@sheppardmullin.com

                                     -and-

                                     SHEPPARD, MULLIN, RICHTER & HAMPTON
                                     LLP
                                     Jennifer L. Nassiri
                                     333 South Hope Street, 43rd Floor
                                     Los Angeles, CA 90071
                                     Telephone: (213) 620-1780
                                     Facsimile: (213) 620-1398
                                     Email: jnassiri@sheppardmullin.com

                                     -and-
Case 21-10023-JTD   Doc 162     Filed 03/19/21   Page 3 of 4




                        JENNER & BLOCK LLP
                        Lindsay Harrison
                        Alex S. Trepp
                        1099 New York Avenue, N.W.
                        Suite 900, Washington, DC 20001-4412
                        Phone: (202) 639-6000
                        Facsimile: (202) 639-6066
                        E-mail: lharrison@jenner.com
                        E-mail: atrepp@jenner.com

                        -and-

                        JENNER & BLOCK LLP
                        Paul Rietema
                        353 N. Clark Street
                        Chicago, IL 60654-3456
                        Phone: (312) 840-7208
                        Facsimile: (312) 840-7308
                        E-mail: prietema@jenner.com


                        Attorneys for Marriott Hotel Services, Inc.
           Case 21-10023-JTD     Doc 162    Filed 03/19/21    Page 4 of 4




                                 SERVICE LIST

BY ELECTRONIC MAIL:

David M. Bertenthal, Esq.
Maxim B. Litvak, Esq.                      Geoffrey C. Williams, Esquire
PACHULSKI STANG ZIEHL & JONES              ALSTON & BIRD LLP
LLP                                        90 Park Avenue, 15th Floor
150 California Street, 15th Floor          New York, NY 10016-1387
San Francisco, CA 94111                    Email: geoffrey.williams@alston.com
Telephone: (415) 263-7000
Fax: (415) 263-7010                        Linda J. Casey
Email: dbertenthal@pszjlaw.com             Office of United States Trustee
Email: mlitvak@pszjlaw.com                 844 King Street, Suite 2207
                                           Wilmington, DE 19801
Timothy P. Cairns, Esq.                    Telephone: (302) 573-6491
Laura Davis Jones, Esq.                    Fax: (302) 573-6497
PACHULSKI STANG ZIEHL & JONES              Email: Linda.Casey@usdoj.gov
LLP
919 N. Market Street, 17th Floor           April Grassler
Wilmington, DE 19801                       Email: agassler@stglawdc.com
Telephone: (302) 652-4100
Fax: (302) 652-4400                        Pete Thompson
Email: tcairns@pszjlaw.com                 Email: pthompson@stglawdc.com
Email: ljones@pszjlaw.com
                                           Sandy Garfinkel
Domenic E. Pacitti, Esquire                Email: SGarfinkel@eckertseamans.com
KLEHR, HARRISON, HARVEY,
BRANZBURG LLP                              Harry Readshaw
919 Market Street, Suite 1000              Email: HReadshaw@eckertseamans.com
Wilmington, DE 19801-3062
Email: dpacitti@klehr.com

Grant Stein, Esquire
David Wender, Esquire
ALSTON & BIRD LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Email: Grant.Stein@alston.com
Email: David.Wender@alston.com
